              Case 1:19-mj-08614-UA Document 1 Filed 09/13/19 Page 1 of 8
l
                                                                   ORIGINAL
    Approved:   ~<S~
                KEDAR S. BHATIA
                Assistant United States Attorney

    Before:     THE HONORABLE JAMES L. COTT
                United States Magistrate Judge
                Southerh. District of NEiw York
                                    -----x
     UNITED STATES OF AMERICA                       SEALED COMPLAINT

              - v. -                                Violations of
                                                    18 u.s.c.
    ALSENY KEITA, and                               §§ 1344, 1349, and 2
    SEKHOU TOURE,
                             Defendants.            COUNTY OF OFFENSE:
                                                    NEW YORK
                                                X


    SOUTHERN DISTRICT OF NEW YORK, ss.:

              WAI YU, being duly sworn, deposes and says that he is
    a Special Investigator with the New York City Department of
    Investigation and charges as follows:

                                    COUNT ONE
                        (Conspiracy to Commit Bank Fraud)

              1.   From at least in or about 2015, up to and
    including at least in or about 2019, in the Southern District of
    New York and elsewhere, ALSENY KEITA and SEKHOU TOURE, the
    defendants, and others known and unknown, willfully and
    knowingly, did combine, conspire, confederate, and agree
    together and with each other to commit bank fraud, in violation
    of Title 18, United States Code, Section 1344.

              2.   It was a part and object of the conspiracy that
    ALSENY KEITA and SEKHOU TOURE, the defendants, and others known
    and unknown, willfully and knowingly, would and did execute and
    attempt to execute a scheme and artifice to defraud a financial
    institution, the deposits of which were then insured by the
    Federal Deposit Insurance Corporation, and to obtain moneys,
    funds, credits, assets, securities, and other property owned by,
    and under the custody and control of, such financial
    institution, by means of false and fraudulent pretenses,
            Case 1:19-mj-08614-UA Document 1 Filed 09/13/19 Page 2 of 8
f




    representations, and promises, in violation of Title 18, United
    States Code, Section 1344.

           (Title 18, United States Code, Sections 1349 and 2.)

                                   COUNT TWO
                                  (Bank Fraud)

              3.    From at least in or about 2015, up to and
    including at least in or about 2019, in the Southern District of
    New York and elsewhere, ALSENY KEITA and SEKHOU TOURE, the
    defendants, willfully and knowingly, did execute and attempt to
    execute a scheme and artifice to defraud a financial
    institution, the deposits of which were then insured by the
    Federal Deposit Insurance Corporation, and to obtain moneys,
    funds, credits, assets, securities, and other property owned by,
    and under the custody and control of, such financial
    institution, by means of false and fraudulent pretenses,
    representations, and promises, to wit, KEITA and TOURE
    fraudulently deposited checks issued to other individuals into
    bank accounts they controlled, without being authorized to
    deposit the checks, and then withdrew funds from those accounts.

           (Title 18, United States Code, Sections 1344 and 2.)

              The bases for my knowledge and for the foregoing
    charges are, in part, as follows:

              4.   I am a Special Investigator with the New York
    City Department of Investigation (nDOI") and have been with the
    DOI for approximately 2.5 years. Through my conversations, I
    have become familiar with various public assistance programs
    that are administered by New York City. Through my training and
    experience, I have become familiar with bank fraud and check
    fraud schemes involving false identities.

               5.   I have participated in the investigation of this
    matter, and I am familiar with the information contained in this
    affidavit based on my own personal participation in the
    investigation, my review of documents, and conversations that I
    have had with other law enforcement officers and other
    individuals.   Because this affidavit is being submitted for the
    limited purpose of establishing probable cause, it does not
    include all the facts that I have learned during the course of
    my investigation.    Where.the contents of documents, and the
    actions and statements of others are reported herein, they are
    reported in substance and in part, except where otherwise
    indicated.


                                        2
            Case 1:19-mj-08614-UA Document 1 Filed 09/13/19 Page 3 of 8
(



               6.  Based on my conversations with employees of the
    New York City Human Resources Administration ("HRA") and my
    review of publically available information, I have learned the
    following:

                    a.  The HRA is an agency of the City of New York
    responsible for administering certain of the City's public
    assistance programs. Among other things, HRA provides rental
    assistance to individuals and families with social service and
    economic needs.

                   b.   For individuals who qualify, HRA provides
    rental assistance by sending monthly rent supplement checks to
    landlords to cover a portion of the cost of documented expenses
    such as rent or storage costs ("HRA Supplement Checks"). HRA
    disburses monthly rent supplements by issuing checks directly to
    landlords via mail. The checks are addressed and made payable to
    the landlords.

              7.   Based on my conversations with other law
    enforcement officers and my review of bank records, I have
    learned that, since at least in or about 2015, a number of HRA
    Supplement Checks have not been received by the intended
    landlords but have nevertheless been deposited into bank
    accounts.

              8.   Based on my review of bank records, including
    bank surveillance photographs, I have learned that individuals
    matching the appearances of ALSENY KEITA and SEKHOU TOURE, the
    defendants, based on photographs contained in law enforcement,
    social media, and New York State records, deposited HRA
    Supplement Checks addressed to various payees into bank accounts
    KEITA and TOURE controlled, and then withdrew money from those
    accounts.

                         The "Sekhou Toure" Accounts

              9.   Based on my review of bank records, including
    bank surveillance photographs, I have learned the following:

                   a.   Between on or about June 29, 2018, and
    August 17, 2018, approximately 37 HRA Supplement c.hecks totaling
    approximately $26,655.44 were deposited into a bank account
    belonging to "Sekhou Toure" at a national bank whose accounts
    are insured by the Federal Deposit Insurance Corporation ("Bank-
    1"). The payees on the checks were not ALSENY KEITA or SEKHOU
    TOURE, the defendants.



                                        3
                        Case 1:19-mj-08614-UA Document 1 Filed 09/13/19 Page 4 of 8



                b.   On or about July 30, 201~; August 19, 2018;
August 20, 2018; and August 22, 2018, in six different
transactions, the same individual matching the appearance of
TOURE, based on law enforcement records, social media records,
and records from the New York State Department of Motor Vehicles
 ("DMV"), withdrew a total of $2,450.00 from the "Sekhou Toure"
account at Bank-1 using automated teller machines ("ATMs") in
the Bronx, New York:

                                                                                 ''.'"~pp±~xiJ;tia"te! L·oc;::,;1.,t::i:9n', qf ~+M, :1:1s'ea, •
     H   ;
             .-N"t      ~       ':..   ~
q,                                                 H
                                                        , Amount" ",bf       4




             ·oate
             ,'-   ,:   ...,.
                                           H   h




                                                         wftha±-~w~l                  , '     , ,;£6,,,; Wi tlicirawal
                   ''
                                                   ;H                                        H
                                                        +       "' "     ~
                                                                                   "                         j,   ~   '     .,,
                                                                                                                                        ' '
 July 30, 2018                                          $400.00                   149th Street, Bronx, New York
 August 19, 2018                                        $200.00                   East Fordham Road, Bronx, New York
 August 20, 2018                                        $800.00                   149th Street, Bronx, New York
 August 20, 2018                                        $200.00                   149th Street, Bronx, New York
 August 22, 2018                                        $50.00                    149th Street, Bronx, New York
 August 22, 2018                                        $800.00                   149th Street, Bronx, New York

               c.   Bank surveillance photographs show at least
two other individuals, other than TOURE, depositing HRA
Supplement Checks and withdrawing funds from the "Sekhou Toure"
account at Bank-1.

               d.   Between on or about May 1, 2018, and on or
about May 31, 2018, twenty HRA Supplement Checks were deposited
into a bank account belonging to "Sekhou Toure" at a national
bank whose accounts are insured by the Federal Deposit Insurance
Corporation ("Bank-2"). The payees on the checks were not KEITA
or TOURE.

               e.   Between on or about May 1, 2018, and on or
about May 31, 2018, there were a number withdrawals from the
"Sekhou Toure" account at Bank-2 and there were a number of
expenses paid using funds in that account.

               f.   The account opening documents for the
"Sekhou Toure" accounts at Bank-1 and Bank-2 list a date of
birth and social security number that match the date of birth
and social security number for TOURE in law enforcement records.
The account opening documents for both accounts also list a
particular email address ("Email Address-1"). The account
opening documents for the "Sekhou Toure" account at Bank-1 list
a telephone number ending in 5311 (the "5311 Number"). The
account opening documents for "Sekhou Toure" at Bank-2 list a




                                                                                     4
             Case 1:19-mj-08614-UA Document 1 Filed 09/13/19 Page 5 of 8
,;'




      driver license number for a New York State driver license (the
      "Toure License Number").

                10. Based on my review of records from Facebook, Inc.
      ("Facebook"), I have learned that:

                     a.   On or about June 27, 2015, a Facebook
      account was created for user "sekhou.toure.37." When the account
      was opened, the user provided Email Address-1 and the 5311
      Number. Facebook records show that the telephone number provided
      was "verified" on or about August 24, 2015.

                     b.   An individual frequently depicted in
      photographs on the "sekhou.toure.37" Facebook account matches
      the appearance of SEKHOU TOURE, the defendant, in bank
      surveillance photographs, as described above.

                11. Based on my training and experience, I have
      learned that a "verified" telephone number is one that a service
      provider has confirmed is active and is controlled by the user
      enrolling with the service provider. Facebook records state that
      a "verified" telephone number "indicates the account holder
      responded to a text sent to the listed phone number."

                12. Based on my review of records from the DMV, I
      have learned that the Toure License Number is the driver license
      number for "Sekhou Toure" in DMV records. Furthermore, the
      individual depicted in DMV records as "Sekhou Toure" matches the
      appearance of SEKHOU TOURE, the defendant, in bank surveillance
      photographs depositing HRA Supplement Checks, as described
      above.

                          The "Okoli Soumah" Account

                13. Based on my review of bank records, including
      bank surveillance photographs, I have learned the following:

                     a.   Between on or about January 29, 2018 and on
      or about June 5, 2018, 115 HRA Supplement Checks were deposited
      into a bank account belonging to an individual named "Okoli
      Soumah" at Bank-2. The payees on the checks were not "Okoli
      Soumah," or ALSENY KEITA or SEKHOU TOURE, the defendants.

                     b.   On or about June 7, 2018, an individual
      matching the appearance of KEITA deposited HRA Check No.
      44597781, worth $528.00, into the "Okoli Soumah" account. The
      payee on the check was not "Okoli Soumah," KEITA or TOURE. On or




                                         5
        Case 1:19-mj-08614-UA Document 1 Filed 09/13/19 Page 6 of 8



about June 8, 2018, an individual matching the appearance of
KEITA withdrew $760.00 from the "Okoli Soumah" account.

               c.   On or about June 13, 2018, an individual
matching the appearance of KEITA deposited HRA Check No.
41459270, worth $526.00, into the "Okoli Soumah" account. The
payee on the check was not "Okoli Soumah," KEITA or TOURE. On or
about the same day, an individual matching the appearance of
KEITA withdrew $760.00 from the "Okoli Soumah" account.

               d.   Each of the four transactions described
above took place at the same ATM in Manhattan.

               e.   Bank surveillance photographs show at least
one other individual, other than KEITA, depositing HRA
Supplement Checks and withdrawing funds from the "Okoli Soumah"
account.

                   The "Alexander Egber" Account

          14. Based on my review of bank records, including
bank surveillance photographs, I have learned the following:

               a.   Between on or about December 19, 2017, and
May 25, 2018, 111 HRA Supplement Checks worth a total of
$67,351.40 were deposited in a bank account belonging to an
individual named "Alexander Egber" at Bank-2.

               b.   On or about May 28, 2018, an individual
matching the appearance of ALSENY KEITA~ the defendant,
deposited HRA Check No. 41869615, worth $505.00, into the
"Alexander Egber" account. On or about June 5, 2018, an
individual matching the appearance of KEITA deposited HRA Check
No. 44639212, worth $750.00, into the "Alexander Egber" account.
The payees on the checks were not "Alexander Egber," KEITA, or
SEKHOU TOURE, the defendant.

               c.   On or about June 5, 2018, an individual
matching the appearance of KEITA withdrew $760.00 from the
"Alexander Egber" account.

               d.   On or about June 13, 2018, an individual
matching the appearance of KEITA withdrew $760.00 from the
"Alexander Egber" account.

               e.   Each of the four transactions described
above took place at an ATM in Manhattan; and




                                    6
        Case 1:19-mj-08614-UA Document 1 Filed 09/13/19 Page 7 of 8



               f.   Bank surveillance photographs show at least
one other individual, other than KEITA, depositing an HRA
Supplement Check into the "Alexander Egber" account.

                     The "Alseny Keita" Account

          15.  Based on my review of bank records, including
bank surveillance photographs, I have learned that, between on
or about January 9, 2019, and on or about July 26, 2019,
approximately eight HRA Supplement Checks totaling approximately
$5,051.97 were deposited into a bank account belonging to
"Alseny Keita" at a national bank whose accounts are insured by
the Federal Deposit Insurance Corporation ("Bank-3"). The payees
on the checks were not ALSENY KEITA or SEKHOU TOURE, the
defendants.

           16. Based on my review of bank records and law
enforcement databases, the date of birth listed in the "Alseny
Keita" account opening documents matches the date of birth of
ALSENY KEITA, the defendant, contained in law enforcement
databases.

                                  * * *
          17. All of the deposits or withdrawals specifically
identified in this Sealed Complaint were made at ATMs. Based on
my training and experience, I know that an individual engaged in
fraudulent activity is more likely to use ATMs to deposit checks
or make withdrawals than to use human tellers. The reason is
that an individual engaged in fraudulent activity will not be
prompted to show identification if he or she uses an ATM, which
could happen if he or she transacted with human tellers.

          18.  Since in or about 2015, more than 3,000 HRA
Supplement Checks have been deposited in the manner described
above into more than 50 different accounts. Seventy-six HRA
Supplement Checks were deposited into the "Sekhou Toure" account
at Bank-1 and twenty HRA Supplement Checks were deposited into
the "Sekhou Toure" account at Bank-2. Likewise, 169 HRA
supplement checks were deposited into the "Okoli Soumah"
account, 158 HRA supplement checks were deposited into the
"Alexander Egber" account, and eight HRA Supplement Checks were
deposited into the "Alseny Keita" account. Together, the 431
checks were addressed to more than 350 different payees. Based
on my training and experience, I believe it is unlikely that the
many payees on these checks authorized ALSENY KEITA and SEKHOU
TOURE, the defendants, to deposit those checks and withdraw
money base9 Qn thGoe depouits. furth~rrnorg, bJggd on my training


                                    7
        Case 1:19-mj-08614-UA Document 1 Filed 09/13/19 Page 8 of 8



and experience, the fact that KEITA used names and identities
other than his own suggests that he was trying to conceal his
fraudulent activity.

          19.  When the HRA Supplement Checks were deposited,
the account holder was typically permitted to withdraw a certain
amount of cash based on the purportedly valid deposit. In some
instances, the deposited check was rejected by the bank as
potentially fraudulent or otherwise defective. In these
instances, the account holder was liable for the value of the
cash dispensed by the bank. If the account holder declined to
pay or was unable to pay, the bank was liable for the value of
the cash that it dispensed.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of ALSENY KEITA and SEKHOU
TOURE, the defendants, and that they be arrested, and imprisoned
or bailed, as the case may be.




                            New York City Depart:'m@..:l,.t--_ _ __
                               of Investigation




                                     8
